BERANEK, Judge.
This is an interlocutory appeal from a summary judgment of liability in favor of the plaintiff. Plaintiff sued the defendant on a fire insurance policy. The trial court granted summary judgment in plaintiff’s favor and defendant appeals. We reverse.
There was abundant circumstantial evidence that the plaintiff had recently over-insured the residence which was destroyed by fire when plaintiff was away on vacation. A member of plaintiff’s family was seen at the home immediately before the fire. It is agreed by all that the fire was the result of arson. Gas and oil cans were located in the home, and the Fire Department Inspectors were of the opinion that the fire had been started by the pouring of these substances on the walls. The family member at the scene was driving a truck and a gas can was found in the back of the truck immediately after the fire. There was circumstantial evidence that the family member was instrumental in starting the fire. Plaintiff was in dire financial straights, the home had been recently insured, and the circumstances of the plaintiff’s absence on vacation appeared contrived. Under all of these circumstances, there was at least an inference which prevented summary judgment. Holl v. Talcott, 191 So.2d 40 (Fla.1966). Summary judgment below is reversed and the matter is remanded for further proceedings consistent herewith.
DOWNEY, C. J., concurs.
ANSTEAD, J., concurs in conclusion only.